IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1910
                             Filed November 6, 2019


IN RE THE MARRIAGE OF ANDREA KAY MANN
AND STEVEN ROBERT MANN

Upon the Petition of
ANDREA KAY MANN,
      Petitioner-Appellee,

And Concerning
STEVEN ROBERT MANN,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dickinson County, Carl J. Petersen,

Judge.



      Steven Mann appeals several provisions of the decree dissolving his

marriage to Andrea Mann. AFFIRMED AS MODIFIED.



      Matthew G. Sease of Sease & Wadding, Des Moines, for appellant.

      Joseph L. Fitzgibbons of Fitzgibbons Law Firm, L.L.C., Estherville, for

appellee.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       Steven and Andrea Mann married in 2002 and divorced in 2017. The district

court denied Steven’s request for spousal support and assigned a higher value to

his guns and accounts receivable than he requested. On appeal, Steven asks us

to revisit both issues.

I.     Spousal Support

       Steven requested spousal support based on the disparity in his income

relative to Andrea’s. The district court denied the request, reasoning as follows:

     This is a marriage of 16 years. Steven was married previously. The
     parties entered the marriage with modest means and now leave the
     marriage with reasonable assets.              Steven[’s] employment
     circumstances have not changed over the period of the marriage.
     Andrea has improved her earning capacity through her own
     determination. Steven did not sacrifice for Andrea to improve her
     earning capacity. Traditional alimony would not be appropriate based
     upon the length of the marriage and the earning capacity of both
     parties. Rehabilitative alimony is not appropriate based upon the
     parties’ current employment circumstances. Finally, Steven is not
     entitled to reimbursement alimony. The record before the Court does
     not demonstrate that Steven is in need of alimony. Based upon the
     entire record, the property distribution above and the factors set forth
     above, the Court concludes alimony shall not be awarded to either
     party.


       On appeal, Steven argues the following factors justified an award of

traditional alimony: (A) the length of his marriage, (B) the disparity between his

earnings and Andrea’s, (C) the fact that most of the couple’s assets were

accumulated during the marriage, (D) a claimed inequitable property distribution

(E) his limited education, (F) the age difference between the parties, and (G) what

he characterizes as Andrea’s reasonable ability to pay spousal support. See Iowa

Code § 598.21A(1) (2017) (setting forth the factors for consideration in award of
                                          3


spousal support).    Based on these factors, he seeks (H) modification of the

dissolution decree to grant him spousal support “from anywhere between $2395

per month to $3329 per month.” He does not specify a duration.

       Although a district court has “considerable latitude” in making an award of

spousal support, we will modify the award if “it fails to do equity between the

parties.” In re Marriage of Schenkelberg, 824 N.W2d 481, 486 (Iowa 2012). Our

review is de novo. In re Marriage of Anliker, 694 N.W.2d 535, 540 (Iowa 2005).

       A. “[D]uration of the marriage is an important factor for an award of

traditional spousal support.” In re Marriage of Gust, 858 N.W.2d 402, 410 (Iowa

2015). “[M]arriages lasting twenty or more years commonly cross the durational

threshold and merit serious consideration for traditional spousal support.” Id. at

410–11. But the supreme court has approved an award of traditional spousal

support in a marriage lasting sixteen years. Schenkelberg, 824 N.W.2d at 486–

87.

       We agree with Steven that the length of the marriage did not preclude an

award of traditional spousal support. We turn to the other factors he raises.

       B. “The comparative income of the spouses is another factor for the court

to consider when evaluating an award of spousal support.” Id. at 486. “Where

there is a substantial disparity, . . . [w]e have . . . approved spousal support where

it amounts to approximately thirty-one percent of the difference in annual income

between spouses.” Gust, 858 N.W.2d at 411–12.

       Steven and Andrea’s earnings differential was significant.             Andrea

acknowledged as much in confirming the accuracy of figures included in a
                                          4


summary prepared by Steven. Those annual earnings figures for the four years

preceding the dissolution trial were as follows:

                                   Andrea                Steve
              2017                 $118,286              $15,730
              2016                 $137,734              $8859
              2015                 $107,129              $14,416
              2014                 $124,843              $16,847

Although Andrea testified Steven could earn more if he consistently billed his

customers, she agreed she handled the bookkeeping for the business until 2017

and there was no issue with billing until then. Notably, Andrea’s annual salary

would far outstrip Steven’s even if we accepted her testimony that he could earn

as much as $5000 per month.

       The district court found Andrea’s annual income was $118,000 and Steven

had an earning capacity of $36,000. Joint tax returns support these figures. We

conclude the disparity in earnings justified an award of spousal support.

       C., D. “All property of the marriage that exists at the time of the divorce,

other than gifts and inheritances to one spouse, is divisible property.”        In re

Marriage of Sullins, 715 N.W.2d 242, 247 (Iowa 2006). “Property division and

alimony should be considered together in evaluating their individual sufficiency.”

In re Marriage of Trickey, 589 N.W.2d 753, 756 (Iowa Ct. App. 1998). “Alimony

may . . . be awarded to a spouse in addition to the distribution of property.” In re

Marriage of Hansen, 733 N.W.2d 683, 702 (Iowa 2007).

       Steven argues the parties accumulated most of their assets during the

marriage and “obtained a certain style of living that [he] will have no opportunity to

recapture.” He also contends, “A majority of the assets awarded to [him] are non-

liquid and are nonrevenue generating” and “the assets which are liquid[] are mostly
                                         5


retirement accounts which cannot be truly liquidated without severe tax penalties.”

Finally, he notes that he “was also left with all of the parties’ marital debt

obligations, totaling $57,000.” In his view, these property-related factors support

an award of spousal support.

      The couple appeared to live a comfortable but not extravagant lifestyle.

Although many of the assets allocated to Steven were non-liquid, they were

business-related assets that assisted him in generating revenue. In addition,

Steven received a non-retirement stock fund with a value of $53,503.05. As for

the debt allocation, most if not all the debts were accumulated by Steven in

connection with his business or following the couple’s separation. See id. at 703.

Specifically, the parties testified to the following purposes for each debt assigned

to Steven:

      $14,934               Steve’s 2014 Chevrolet Silverado
      $6500                 Steve’s 2004 Chevrolet pickup
      $3726                 Steve’s business credit card
      $7499                 Joint account with each party holding a credit
                            card; amount reflects accumulated debt on
                            Steven’s credit card
      $9138                 Purchase for Steven’s business
      $6500                 business loan
      $2500                 Payroll
      $4400                 Payroll
      $1328                 Payroll
      $1328                 Payroll


We conclude the property-related factors Steven raises as grounds for an award

of spousal support do not independently support his request for an award.

      E. “The educational level of each party at the time of marriage and at the

time the action is commenced” is a factor for consideration in the spousal support

determination. Iowa Code § 598.21A(1)(d). Steven did not have a college degree.
                                         6


He began a lawn-mowing service at the age of twelve and continued in that

business, later adding a snow-removal service. For a period of time, he also

worked as a bartender.       Andrea received a bachelor’s degree in business

management. She used her degree to pursue promotions within the company

employing her. Her education enhanced her earning capacity and is a factor

favoring an award of spousal support to Steven. See In re Marriage of Clinton,

579 N.W.2d 835, 838 (Iowa Ct. App. 1988).

       F. Age is a factor in the spousal support determination. See Iowa Code

§ 598.21A(1)(b). Steven argues his age of forty-nine makes “it difficult for [him] to

enter into any new career path.” On our de novo review, we disagree. There is

no indication Steven lacked the physical or mental ability to begin a new career, if

necessary. There also is scant evidence evincing a physical inability to continue

in his chosen field. The key roadblock to success was his failure to collect the

debts owed to him for services rendered. Shortly before trial, Steven attempted to

address the issue by contacting his mother and sister about bookkeeping

programs that could be installed on his computer. His age had no bearing on

whether he could learn to manage the business side of his operation.

       G. Finally, we must consider Andrea’s ability to pay spousal support. See

Gust, 858 N.W.2d at 411–12.        Andrea testified her expenses consumed her

monthly salary and she had no spare money to pay alimony. On our de novo

review, we disagree.

       Andrea listed her annual income as less than $80,000. As noted, the district

court found she received an annual salary of $118,000, a figure supported by the

couple’s joint tax returns. Even if we accept Andrea’s monthly expense total—an
                                          7


amount Steven contends is inflated—her income as found by the district court

would more than accommodate a spousal support award. We are left with the

disposition.

       H. There are three established categories of spousal support—traditional,

rehabilitative, and reimbursement. In re Marriage of Becker, 756 N.W.2d 822, 826

(Iowa 2008). “The purpose of a traditional or permanent alimony award is to

provide the receiving spouse with support comparable to what he or she would

receive if the marriage continued.”      Gust, 858 N.W.2d at 408 (quoting In re

Marriage of Hettinga, 574 N.W.2d 920, 922 (Iowa Ct. App. 1997)). “Traditional

spousal support is ‘payable for life or so long as a spouse is incapable of self-

support.’” Becker, 756 N.W.2d at 826 (quoting In re Marriage of Francis, 442

N.W.2d 59, 63–64 (Iowa 1989)). “Rehabilitative alimony was conceived as a way

of supporting an economically dependent spouse through a limited period of re-

education or retraining following divorce, thereby creating incentive and

opportunity for that spouse to become self-supporting.” Francis, 442 N.W.2d at

63. “Because self-sufficiency is the goal of rehabilitative alimony, the duration of

such an award may be limited or extended depending on the realistic needs of the

economically dependent spouse, tempered by the goal of facilitating the economic

independence of the ex-spouses.” Id. at 64. Finally, reimbursement alimony “is

predicated upon economic sacrifices made by one spouse during the marriage that

directly enhance the future earning capacity of the other.” Id.

       Although our courts have articulated these three categories of spousal

support, “there is nothing in our case law that requires us, or any other court in this

state, to award only one type of support.” Becker, 756 N.W.2d at 827. After
                                         8


considering the statutory factors, the court may fashion an award that overlaps the

lines drawn for each category. See id.; In re Marriage of Witherly, 867 N.W.2d

856, 859 (Iowa Ct. App. 2015) (characterizing district court’s spousal support

award as a combination of traditional and rehabilitative alimony).

       We conclude Steven is entitled to spousal support based on the length of

the marriage and the earnings disparity, together with Andrea’s education and her

prospect for advancement and enhanced earnings. These are the hallmarks of a

traditional alimony award. But we recognize that, unlike many situations in which

traditional alimony is awarded, Steven earned income throughout the marriage, in

his chosen profession. Cf. Gust, 858 N.W.2d at 415 (“As is often the case where

traditional spousal support is awarded, Linda spent many years as a stay-at-home

mom.”); In re Marriage of Geil, 509 N.W.2d 738, 742 (Iowa 1993) (“By mutual

agreement, Linda spent most of those years out of the work force.”). Although

Andrea’s income was significantly greater than his, he was not incapable of self-

support in the long-term. He simply needed time to gain the business acumen

Andrea exercised during the marriage. For that reason, the award also bears

some resemblance to rehabilitative alimony, which has the purpose of self-

sufficiency.

       Having concluded Steven is entitled to spousal support, we turn to the

amount and duration of the award. For awards of traditional alimony, “[w]here

there is a substantial [earnings] disparity,” the supreme court has stated, “[W]e do

not employ a mathematical formula to determine the amount of spousal support.”

Gust, 858 N.W.2d at 411–12. At the same time, the court has “approved spousal
                                           9


support where it amounts to approximately thirty-one percent of the difference in

annual income between spouses.” Id. at 412.

       Steven hangs his hat on the thirty-one percent figure in advocating for a

$2395 per month to $3329 per month spousal-support award. He does not specify

a duration, presumably because traditional alimony awards ordinarily are of

unlimited duration. See id. at 415. But, as Gust noted, they need not be. Id. The

duration may be limited where, “after a period of rehabilitation and retraining, the

income of the payee spouse ‘should allow [the payee] to become self-supporting

at a standard of living reasonably comparable to the standard of living [the payee]

enjoyed during the marriage.’” Id. (quoting Becker, 756 N.W.2d at 827). And, of

course, rehabilitative alimony is of limited duration. Becker, 756 N.W.2d at 826.

       We conclude Steven should receive $2395 in spousal support per month.

The amount represents thirty-one percent of the lowest income difference between

Andrea and Steven’s earnings in the four years preceding the dissolution trial. We

further conclude Andrea shall pay the sum for a period of three years, which should

afford Steven sufficient time to learn the bookkeeping and accounting side of his

business. The dissolution decree is modified to reflect these changes.

II.    Property Distribution

       Steven also challenges the district court’s property division as inequitable.

He specifically questions the valuation of his business accounts receivable and the

value of his guns. In relevant part, the district court stated:

                 The parties stipulate to a great majority of the assets and
       liabilities. The only contentious issue is the accounts receivable that
       have not been billed for several months. Each party asserts a certain
       dollar figure . . . . A further contention is the value of guns. It appears
       that Steven is an avid hunter and has a dozen or so firearms. Andrea
                                         10


       asserts the value to be $20,000, while Steven asserts the value to
       be $1000, and presents that a majority of the guns were gifts from
       his father.

The district court assigned a value of $66,000 to the accounts receivable and a

value of $5000 to the guns. Both figures are within the range of evidence. See

Hansen, 733 N.W.2d at 703 (“Ordinarily, a trial court’s valuation will not be

disturbed when it is within the range of permissible evidence.”); In re Marriage of

Gensley, 777 N.W.2d 705, 720 (Iowa Ct. App. 2009) (same).

III.   Appellate Attorney Fees

       Andrea requests appellate attorney fees in an unspecified amount. An

award of appellate attorney fees rests within this court’s discretion. In re Marriage

of Berning, 745 N.W.2d 90, 94 (Iowa Ct. App. 2007). Andrea has the financial

ability to pay her own attorney fees. Accordingly, we decline her request.

       AFFIRMED AS MODIFIED.

       Tabor, J., concurs; May, J., concurs in part and dissents in part
                                          11


MAY, Judge (concurring in part and dissenting in part)

       I appreciate the majority’s thoughtful, well-written opinion. Like the majority,

I would affirm the district court’s division of the parties’ property. I would also deny

appellate attorney fees.

       As to spousal support, however, I part ways. For the reasons discussed

below, I would affirm the district court’s decision to deny support.

       As will also be discussed, however, I would not accept Andrea’s invitation

to consider Steven’s domestic abuse as part of our spousal-support analysis.

While public policy may support her invitation, our current law does not.1

       I. Denial of spousal support was an equitable outcome.

       I begin with our principles of review. In general, the trial judge is best

positioned to understand the parties and their situations. While appellate courts

“must rely on the printed record,” the trial judge “is greatly helped in making a wise

decision about the parties by listening to them and watching them in person.” In

re Marriage of Vrban, 359 N.W.2d 420, 423 (Iowa 1984) (citation omitted). So we

appreciate “the district court is best positioned to evaluate the needs of parties.”

In re Marriage of Dirkx, No. 18-0422, 2019 WL 3330625, at *2 (Iowa Ct. App. July

24, 2019). And we “recognize the [district] court [is] in the best position to balance

the parties’ needs.” In re Marriage of Gust, 858 N.W.2d 402, 416 (Iowa 2015).

       Because of the district court’s superior vantage point, we afford that court

“considerable latitude” in fashioning or denying an award of spousal support. In re

Marriage of Benson, 545 N.W.2d 252, 257 (Iowa 1996). While our review is de


1
 To be clear: I believe the majority agrees with me on the domestic abuse issue. I draw
attention to the issue because it seems likely to arise again in the future.
                                           12


novo, we will disturb the district court’s determination “only when there has been a

failure to do equity.” Id.

       Latitude means “freedom of action or choice.” Latitude, Webster’s New

Collegiate Dictionary (1977). It is akin to discretion. See In re Marriage of Duffy,

No. 16-1446, 2017 WL 2684352, at *2 (Iowa Ct. App. June 21, 2017) (“We give

the [district] court considerable discretion in awarding spousal support and will

disturb its award only when the decree fails to do equity.”); In re Marriage of El

Krim, No. 16-1620, 2017 WL 2465806, at *4 (Iowa Ct. App. June 7, 2017) (“[W]e

give the district court considerable discretion in awarding spousal support and will

disturb an award only if we find it inequitable.’); In re Marriage of Beauchamp, No.

15-0107, 2016 WL 4384483, at *3 (Iowa Ct. App. Aug. 17, 2016 (“We give the

district court considerable discretion in awarding spousal support and will disturb

its award only when the decree fails to do equity.”).

       Because we afford the district court “considerable latitude” in determining

spousal support, Benson, 545 N.W.2d at 257, there must often be more than one

equitable outcome. There must often be a significant range of results, any of which

will satisfy equity. If the district court’s determination falls within that range—within

that “considerable latitude”—we should not conclude there has been a “failure to

do equity.” Id. We should not choose a different result. Instead, we should defer

to the district court’s determination.

       “This deference to the [district] court’s determination is decidedly in the

public interest.” Id. “When appellate courts unduly refine these important, but

often conjectural, judgment calls, they thereby foster appeals in hosts of cases, at
                                          13


staggering expense to the parties wholly disproportionate to any benefit they might

hope to realize.” Id.

       Applying these principles here, I think denial of spousal support was an

equitable result that fell within the district court’s “considerable latitude.” Id. So I

would defer to the district court’s determination.

       Iowa law affords no absolute right to spousal support. See Gust, 858

N.W.2d at 408. Rather, “any form of [spousal support] is discretionary with the

court.” In re Marriage of Ask, 551 N.W.2d 643, 645 (Iowa 1996). This is clear from

the governing statute, Iowa Code section 598.21A (2017), which provides “the

court may” award spousal support after considering several listed factors.

(Emphasis added.)

       Cases applying section 598.21A “have identified three kinds of support:

traditional, rehabilitative, and reimbursement.” Gust, 858 N.W.2d at 408. A fourth

kind, transitional, is also recognized. See In re Marriage of Hansen, No. 17-0889,

2018 WL 4922992, at *16 (Iowa Ct. App. Oct. 10, 2018) (McDonald, J., concurring

specially) (collecting cases).

       Steven claims he is entitled to traditional support. But I believe the district

court correctly rejected this claim. In Gust, the court noted “marriages lasting

twenty or more years commonly cross the durational threshold and merit serious

consideration for traditional spousal support.” 858 N.W.2d at 410–11. Steven and

Andrea’s marriage fell four years short of that “threshold.” While this alone does

not categorically prohibit Steven’s claim, it was not wrong for the district court to

find it weighed against him.
                                        14


       More importantly, perhaps, the record does not suggest Steven and Andrea

had a “traditional” marriage.   By this, I mean it does not appear the parties

agreed—tacitly or explicitly—that one spouse would earn money while the other

would sacrifice his or her career to stay home with children. See, e.g., id. at 410

(noting “when the parties agree a spouse should stay home to raise children, the

economic consequences of absence from the workplace can be substantial”); In

re Marriage of Arevalo, No. 16-1326, 2017 WL 4050076, at *3 (Iowa Ct. App. Sept.

13, 2017) (finding traditional support justified in part because one spouse “spent a

number of the marital years outside the workforce, as she cared for the children

and the family home”). Rather, as the district court found, Steven and Andrea

“shared routine care of the children.” And they both participated in the workplace.

They both had—and have—ample opportunity for professional achievement.

       It is true that Andrea’s earning capacity has grown more than Steven’s. But

this benefits Steven in at least two ways: (1) Andrea’s earnings have greatly

increased the couple’s marital property; as a result, the property division has

provided Steven with substantial assets he was unlikely to acquire by himself; and

(2) Andrea’s income reduces Steven’s obligations under the child-support

guidelines.

       Like the district court, I believe Steven deserves no additional reward for

Andrea’s professional success.     Her success has not been the result of any

“sacrifice” by Steven. Instead, the court found, “Andrea has improved her earning

capacity through her own determination.” As Andrea correctly points out, equity

does not require us to “penalize one party’s industriousness to subsidize the other

party’s lack thereof.”
                                          15


       For all of those reasons, I do not believe Steven should receive traditional

support. Nor is he entitled to any other recognized form of support. For example,

rehabilitative support provides support while the dependent spouse receives

training or education in an effort to become self-sustaining. See In re Marriage of

Becker, 756 N.W.2d 822, 826 (Iowa 2008). But Steven does not request an

opportunity for re-education or retraining. He has not requested temporary support

while he learns the bookkeeping and accounting functions of his business—a

business he has pursued since age twelve.            So I would decline to award

rehabilitative support.   See In re Marriage of Robert, No. 11-0876, 2012 WL

2122310, at *5–6 (Iowa Ct. App. June 13, 2012) (clarifying a party seeking support

bears burden of proving his or her entitlement to support).

       Reimbursement support doesn’t apply, either. “Reimbursement spousal

support allows the spouse receiving the support to share in the other spouse’s

future earnings in exchange for the receiving spouse’s contributions to the source

of that income.” Becker, 756 N.W.2d at 826. Generally, this form of support is

awarded when the marriage dissolves shortly after one of the parties obtains a

professional degree or licensure with the financial support from the other. See In

re Marriage of Gutcher, No. 17-0593, 2018 WL 5292082, at *3 (Iowa Ct. App. Nov.

7, 2018); In re Marriage of Mueller, No. 01-1742, 2002 WL 31425414, at *3 (Iowa

Ct. App. Oct. 30, 2002). That did not occur here.

       Finally, I would not grant transitional support. “[T]ransitional support applies

where the recipient spouse may already have the capacity for self-support at the

time of dissolution but needs short-term assistance in transitioning from married

status to single status due to the economic and situational consequences of
                                         16

dissolution.” See Hansen, 2018 WL 4922992, at *17. But “[w]here a party does

not need assistance in transitioning to single life, then transitional support is not

appropriate.” Id. Here, the district court properly concluded the record “does not

demonstrate that Steven is in need of alimony.” And Steven does not ask us for

“short-term assistance.” See id. So I would award none.

       In short, none of the recognized forms of support applies here. Nor do I see

other grounds to conclude the district court failed to do equity. So I would affirm.

       II. The district court properly handled evidence of domestic abuse.

       Andrea notes that, when she filed her petition for dissolution, she sought

and received an injunction “to remove Steven from the marital home and prevent

his return” due to an incident of domestic abuse. Indeed, the record suggests

Steven abused Andrea on multiple occassions. Andrea argues Steven’s history of

abuse provides additional justification for the district court’s refusal to award

spousal support in his favor.

       Her argument deserves consideration. As one author observed, “[b]arring

[spousal support] to abusers not only denies them the resources to continue their

harassment; it also severs post-divorce ties between abuse victims and their

tormentors, thereby providing the opportunity of a complete escape from an

ongoing debilitating situation.”     Sarah Burkett, Finding Fault and Making

Reparations: Domestic Violence Conviction As A Limitation on Spousal Support

Award, 22 J. Contemp. Legal Issues 492, 497 (2011).

       But Andrea has not cited, and I have not found, any clear authority that

domestic abuse is a permissible consideration when determining spousal support

under Iowa law.     Unlike California, Iowa’s spousal support statute does not
                                          17

expressly mention domestic abuse. Compare Cal. Fam. Code § 4325 (2017)

(providing for a rebuttable presumption against awarding spousal support to

spouse convicted within the past five years of domestic abuse perpetrated against

the other spouse), with Iowa Code § 598.21A(1) (listing factors for consideration

when determining support and making no reference to domestic abuse).

       Moreover, in In re Marriage of Goodwin, our supreme court held domestic

abuse could not be considered when dividing marital property, a closely-related

issue. 606 N.W.2d 315, 323–24 (Iowa 2000). The Goodwin court explained that

consideration of domestic abuse “would introduce the concept of fault into a

dissolution-of-marriage action, a model rejected by our legislature in 1970.” Id. In

support of its holding, the court cited its 1972 decision in In re Marriage of Williams,

199 N.W.2d 339, 341 (Iowa 1972). Id. The Williams court made it clear that, under

Iowa’s modern dissolution statute, “the ‘guilty party’ concept must be eliminated”

and, moreover, “evidence of the conduct of the parties insofar as it tends to place

fault for the marriage breakdown on either spouse must also be rejected as a factor

in awarding property settlement or an allowance of alimony or support money.”

199 N.W.2d at 345.

       In light of Goodwin and Williams, it appears Iowa courts are not permitted

to consider domestic abuse when deciding spousal support.2                Indeed, the

dissenters in Williams raised this very point. Justice Uhlenhopp posited a “not

rare” hypothetical in which a “husband in frequent fits of rage visits violent physical




2
 But cf. Goodwin, 606 N.W.2d at 322–23 (approving district court’s award of “additional
assets in lieu of” spousal support “[g]iven the acrimonious relationship between the
parties”).
                                          18


abuse on his blameless wife and children, eventually driving them from the home

by his cruelty.” Id. at 349 (Uhlenhopp, J., dissenting). He questioned: “Is the court

to be allowed to know these facts along with the other equities in the case in

deciding upon a fair adjustment of the parties’ financial rights and obligations? Or

is the court to function in a vacuum so far as the parties’ conduct is concerned?”

Id.

       So I believe the district court properly handled the domestic-abuse evidence

in this case. Although the court properly considered domestic abuse in connection

with child custody issues, the court did not include domestic abuse in its analysis

of spousal support. See Iowa Code § 598.41(1)(b) (noting there is a rebuttable

presumption against awarding joint custody if there is a history of domestic abuse).

This was the proper approach as our law stands.

       III. Conclusion.

       For the reasons explained above, I conclude the district court’s denial of

spousal support was not inequitable. As to that issue, I respectfully dissent. I

concur in all other parts of the majority opinion.